DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,789,909 to Erspamer et al .
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re Claim 1. Erspamer et al discloses a utility vehicle, comprising: a longitudinally extending frame (60) having a longitudinal centerline, the frame comprising a front frame portion (60a) and a rear frame portion (60b), the frame further including front pillar portions (70, 266, 284, figure 19 and 21) extending upwardly, rear pillar portions extending upwardly (100, 294 figure 19 and 21), and center pillar portions extending upwardly (316, 317, figure 21); ground engaging members supporting the frame (4,6); a cab comprising: a front seating section (see figure 1), generally positioned longitudinally between the front pillar portions and center pillar portions, and further comprising a front floor (420); and a rear seating section (see figure 1), generally positioned longitudinally between the center pillar portions and rear pillar portions, and further comprising a rear floor (418); a panel portion (can be seen in figure 1) enclosing each of the center pillar portions; and front doors and at least one hinge per door, the hinges being coupled to the center pillar portions through lateral outer surfaces of the panel portions (see figures 44-54).
Re Claim 2, Erspamer et al discloses wherein the center pillar portions have threaded openings for receiving a fastener (see figures 52 and 53).
Re Claim 3, Erspamer et al discloses fails to disclose wherein the panel portions have slots overlying the threaded openings, and the hinges overlie the slots, but does teach the use of slot alignment in the roof panels (652) and therefore it would have been obvious to on with ordinary skill in the art before the effective filing date of the claim invention to use slotted openings in order to adjust alignment of the parts.
Re Claim 4, Erspamer et al discloses wherein the center pillar portions extend rearwardly as progressing upwardly (see figure 2).
Re Claim 5. Erspamer et al discloses wherein a forwardmost position is defined in the panel portion adjacent to the rear floor and angles rearwardly and upwardly (see figure 30).

Re Claim 6, Erspamer et al discloses wherein the rear seating area comprises a rear seat having a seat back and seat bottom (344, 346).
Re Claim 7. Erspamer et al discloses wherein the center pillar portions extend rearwardly to a height approximating the height of the rear seat bottom (see figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0184534 to Smith et al disclose a utility vehicle with an angled center pillar with hinge attachment of the rear door for the rear seats; US 2009/0184541 to Yamamura et al discloses a utility vehicle with an angled center pillar with hinge attachment of the rear door for the rear seats.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612